U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
OGC/LIT
NUMBER: 1330.18
DATE:
January 6, 2014

Administrative Remedy Program
/s/

Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE §542.10
a. Purpose. The purpose of the Administrative Remedy Program is to allow an
inmate to seek formal review of an issue relating to any aspect of his/her own
confinement. An inmate may not submit a Request or Appeal on behalf of another
inmate.
Inmates seeking a formal review of issues relating to sexual abuse should use the regulations
promulgated by the Department of Justice under the Prison Rape Elimination Act, 42 U.S.C. §
15606, et seq. These procedures are provided in Section 16 of this Program Statement.
b. Scope. This Program applies to all inmates in institutions operated by the
Bureau of Prisons, to inmates designated to contract Community Corrections
Centers (CCCs) under Bureau of Prisons responsibility, and to former inmates for
issues that arose during their confinement. This Program does not apply to
inmates confined in other non-federal facilities.
The president of a recognized inmate organization may submit a request on behalf of that
organization regarding an issue that specifically affects that organization.
c. Statutorily-mandated Procedures. There are statutorily-mandated procedures
in place for Tort claims (28 CFR 543, subpart C), Inmate Accident Compensation
claims (28 CFR 301), and Freedom of Information Act or Privacy Act requests (28
CFR 513, subpart D). If an inmate raises an issue in a request or appeal that
cannot be resolved through the Administrative Remedy Program, the Bureau will
refer the inmate to the appropriate statutorily-mandated procedures.
Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

2. PROGRAM OBJECTIVES. The expected results of this program are:
■ A procedure will be available by which inmates will be able to have any issue related to their
incarceration formally reviewed by high-level Bureau officials.
■ Each request, including appeals, will be responded to within the time frames allowed.
■ A record of Inmate Administrative Remedy Requests and Appeals will be maintained.
■ Bureau policies will be more correctly interpreted and applied by staff.
3. DIRECTIVES AFFECTED
a. Directive Rescinded
P1330.17

Administrative Remedy Program (8/20/2012)

b. Directives Referenced
P1320.06
P4500.08
P5212.07
P5214.04
P5264.08
P5270.09
P5324.11
P5890.13

Federal Tort Claims Act (8/1/03)
Trust Fund/Deposit Fund Manual (5/4/12)
Control Unit Programs (2/20/01)
HIV Positive Inmates Who Pose Danger to Other, Procedures for Handling of
(2/4/98)
Inmate Telephone Regulations (1/24/08)
Inmate Discipline Program (7/8/11)
Sexually Abusive Behavior Prevention and Intervention Program (12/31/13)
SENTRY - National On-Line Automated Information System (12/14/99)

28 CFR 301 Inmate Accident Compensation
28 CFR 16.10 Fees (for records requested pursuant to the Freedom of Information Act (FOIA))
c. Rules cited in this Program Statement are contained in 28 CFR 542.10 through 542.19; and 28
CFR Part 115 – Prison Rape Elimination Act National Standards
4. STANDARDS REFERENCED
■ American Correctional Association 3rd Edition Standards for Adult Correctional Institutions:
3-4236 and 3-4271
■ American Correctional Association 3rd Edition Standards for Adult Local Detention
Facilities: 3-ALDF-3C-22, and 3-ALDF-3E-11 5.
5. RESPONSIBILITY §542.11
a. The Community Corrections Manager (CCM), Warden, Regional Director, and
General Counsel are responsible for the implementation and operation of the
Administrative Remedy Program at the Community Corrections Center (CCC),
institution, regional and Central Office levels, respectively, and shall:
(1) Establish procedures for receiving, recording, reviewing, investigating and
responding to Administrative Remedy Requests (Requests) or Appeals (Appeals)
submitted by an inmate;

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

See Section 13 for further information on remedy processing, including use of SENTRY.
(2) Acknowledge receipt of a Request or Appeal by returning a receipt to the
inmate;
The receipt is generated via SENTRY.
(3) Conduct an investigation into each Request or Appeal;
(4) Respond to and sign all Requests or Appeals filed at their levels. At the
regional level, signatory authority may be delegated to the Deputy Regional
Director. At the Central Office level, signatory authority may be delegated to the
National Inmate Appeals Administrator. Signatory authority extends to staff
designated as acting in the capacities specified in this §542.11, but may not be
further delegated without the written approval of the General Counsel.
§ 542.11 refers to Section 5 of this Program Statement.
For purposes of this Program Statement, the term “institution” includes Community Corrections
Centers (CCCs); the term “Warden” includes Camp Superintendents and Community
Corrections Managers (CCMs) for Requests filed by CCC inmates; and the term “inmate”
includes a former inmate who is entitled to use this program.
(5) The Warden shall appoint one staff member, ordinarily above the department head level, as
the Administrative Remedy Coordinator (Coordinator) and one person to serve as Administrative
Remedy Clerk (Clerk). The Regional Director and the National Inmate Appeals Administrator,
Office of General Counsel, shall be advised of these appointees and any subsequent changes.
To coordinate the regional office program, each Regional Director shall also appoint an
Administrative Remedy Coordinator of at least the Regional Administrator level, ordinarily the
Regional Counsel, and an Administrative Remedy Clerk. The National Inmate Appeals
Administrator, Office of General Counsel, shall be advised of these appointees and any
subsequent changes.
(6) The Administrative Remedy Coordinator shall monitor the program’s operation at the
Coordinator’s location and shall ensure that appropriate staff (e,g., Clerk, unit staff) have the
knowledge needed to operate the procedure. The Coordinator is responsible for signing any
rejection notices and ensuring the accuracy of SENTRY entries; e.g., abstracts, subject codes,
status codes, and dates. The Coordinator also shall serve as the primary point of contact for the
Warden or Regional Director in discussions of Administrative Remedies appealed to higher
levels.
(7) The Administrative Remedy Clerk shall be responsible for all clerical processing of
Administrative Remedies, for accurately maintaining the SENTRY index, and for generating
SENTRY inmate notices.
(8) The Unit Manager is responsible for ensuring that inmate notices (receipts, extension
notices, and receipt disregard notices from institutions, regions and the Central Office) are
printed and delivered daily for inmates in their units and for deleting those notices from

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

SENTRY promptly after delivery to the inmate. CCMs are responsible for this function for
inmates under their supervision.
b. Inmates have the responsibility to use this Program in good faith and in an
honest and straightforward manner.
6. RESERVED
7. INFORMAL RESOLUTION §542.13
a. Informal Resolution. Except as provided in §542.13(b), an inmate shall first
present an issue of concern informally to staff, and staff shall attempt to
informally resolve the issue before an inmate submits a Request for
Administrative Remedy. Each warden shall establish procedures to allow for the
informal resolution of inmate complaints.
The Warden is responsible for ensuring that effective informal resolution procedures are in place
and that good faith attempts at informal resolution are made in an orderly and timely manner by
both inmates and staff. These procedures may not operate to limit inmate access to formal filing
of a Request.
b. Exceptions. Inmates in CCCs are not required to attempt informal resolution.
An informal resolution attempt is not required prior to submission to the regional
or Central Office as provided for in §542.14(d) of this part. An informal resolution
attempt may be waived in individual cases at the Warden or institution
Administrative Remedy Coordinator’s discretion when the inmate demonstrates
an acceptable reason for bypassing informal resolution.
For example, the Warden may waive informal resolution for Unit Discipline Committee (UDC)
appeals, or when informal resolution is deemed inappropriate due to the issue's sensitivity.
Although not mandatory, inmates may attempt informal resolution of DHO decisions. See the
Program Statement Inmate Discipline Program.
8. INITIAL FILING §542.14
a. Submission. The deadline for completion of informal resolution and
submission of a formal written Administrative Remedy Request, on the
appropriate form (BP-9), is 20 calendar days following the date on which the basis
for the Request occurred.
In accord with the settlement in Washington v. Reno, and for such period of time as this
settlement remains in effect, the deadline for completing informal resolution and submitting a
formal written Administrative Remedy Request, on the appropriate form (BP-9) (BP-229), for a
disputed telephone charge, credit, or telephone service problem for which the inmate requests
reimbursement to his/her telephone account, is 120 days from the date of the disputed telephone
charge, credit, or telephone service problem.
Administrative Remedy Requests concerning telephone issues that do not involve billing
disputes or requests for refunds for telephone service problems (such as Administrative Remedy

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

Requests concerning telephone privileges, telephone lists, or telephone access) are governed by
the 20-day filing deadline.
b. Extension. Where the inmate demonstrates a valid reason for delay, an
extension in filing time may be allowed. In general, valid reason for delay means a
situation which prevented the inmate from submitting the request within the
established time frame. Valid reasons for delay include the following: an
extended period in-transit during which the inmate was separated from
documents needed to prepare the Request or Appeal; an extended period of time
during which the inmate was physically incapable of preparing a Request or
Appeal; an unusually long period taken for informal resolution attempts;
indication by an inmate, verified by staff, that a response to the inmate’s request
for copies of dispositions requested under §542.19 of this part was delayed.
Ordinarily, the inmate should submit written verification from staff for any claimed reason for
delay.
If an inmate requests an Administrative Remedy form but has not attempted informal resolution,
staff should counsel the inmate that informal resolution is ordinarily required. If the inmate
nevertheless refuses to present a request informally, staff should provide the form for a formal
Request. Upon receipt of the inmate’s submission, the Coordinator shall accept the Request if, in
the Coordinator's discretion, informal resolution was bypassed for valid reasons, or may reject it
if there are no valid reasons for bypassing informal resolution.
c. Form
(1) The inmate shall obtain the appropriate form from CCC staff or institution
staff (ordinarily, the correctional counselor).
The following forms are appropriate:
■ Request for Administrative Remedy, Form BP-9 (BP-229), is appropriate for filing at the
institution.
■ Regional Administrative Remedy Appeal, Form BP-10 (BP-230), is appropriate for
submitting an appeal to the regional office.
■ Central Office Administrative Remedy Appeal, Form BP-11 (BP-231), is appropriate for
submitting an appeal to the Central Office.
(2) The inmate shall place a single complaint or a reasonable number of closely
related issues on the form. If the inmate includes on a single form multiple
unrelated issues, the submission shall be rejected and returned without
response, and the inmate shall be advised to use a separate form for each
unrelated issue. For DHO and UDC appeals, each separate incident report
number must be appealed on a separate form.
Placing a single issue or closely related issues on a single form facilitates indexing, and promotes
efficient, timely and comprehensive attention to the issues raised.

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

(3) The inmate shall complete the form with all requested identifying information
and shall state the complaint in the space provided on the form. If more space is
needed, the inmate may use up to one letter-size (8 1/2" by 11") continuation
page.
The inmate must provide an additional copy of any continuation page. The
inmate must submit one copy of supporting exhibits. Exhibits will not be
returned with the response. Because copies of exhibits must be filed for any
appeal (see § 542.15 (b) (3)), the inmate is encouraged to retain a copy of all
exhibits for his or her personal records.
(4) The inmate shall date and sign the Request and submit it to the institution
staff member designated to receive such Requests (ordinarily a correctional
counselor). CCC inmates may mail their Requests to the CCM.
d. Exceptions to Initial Filing at Institution
(1) Sensitive Issues. If the inmate reasonably believes the issue is sensitive and
the inmate’s safety or well-being would be placed in danger if the Request
became known at the institution, the inmate may submit the Request directly to
the appropriate Regional Director. The inmate shall clearly mark “Sensitive”
upon the Request and explain, in writing, the reason for not submitting the
Request at the institution. If the Regional Administrative Remedy Coordinator
agrees that the Request is sensitive, the Request shall be accepted. Otherwise,
the Request will not be accepted, and the inmate shall be advised in writing of
that determination, without a return of the Request. The inmate may pursue the
matter by submitting an Administrative Remedy Request locally to the Warden.
The Warden shall allow a reasonable extension of time for such a resubmission.
(2) DHO Appeals. DHO appeals shall be submitted initially to the Regional
Director for the region where the inmate is currently located.
See the Program Statement Inmate Discipline Program.
(3) Control Unit Appeals. Appeals related to Executive Panel Reviews of Control
Unit placement shall be submitted directly to the General Counsel.
See the Program Statement Control Unit Programs.
(4) Controlled Housing Status Appeals. Appeals related to the Regional
Director’s review of controlled housing status placement may be filed directly
with the General Counsel.
See the Program Statement Procedures for Handling HIV Positive Inmates Who Pose
Danger to Other.
9. APPEALS § 542.15
a. Submission. An inmate who is not satisfied with the Warden’s response may
submit an Appeal on the appropriate form (BP-10) to the appropriate Regional

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

Director within 20 calendar days of the date the Warden signed the response. An
inmate who is not satisfied with the Regional Director’s response may submit an
Appeal on the appropriate form (BP-11) to the General Counsel within 30 calendar
days of the date the Regional Director signed the response. When the inmate
demonstrates a valid reason for delay, these time limits may be extended. Valid
reasons for delay include those situations described in §542.14(b) of this part.
Appeal to the General Counsel is the final administrative appeal.
These deadlines specify the date of the Appeal’s receipt in the regional office or the Central
Office. The deadlines have been made deliberately long to allow sufficient mail time. Inmates
should mail their Appeals promptly after receiving a response to ensure timely receipt.
Ordinarily, the inmate must submit written verification from institution staff for any reason for
delay that cannot be verified through SENTRY.
In many cases, courts require a proper Appeal to the General Counsel before an inmate may
pursue the complaint in court.
b. Form
(1) Appeals to the Regional Director shall be submitted on the form designed for
regional Appeals (BP-10) and accompanied by one complete copy or duplicate
original of the institution Request and response. Appeals to the General Counsel
shall be submitted on the form designed for Central Office Appeals (BP-11) and
accompanied by one complete copy or duplicate original of the institution and
regional filings and their responses. Appeals shall state specifically the reason
for appeal.
(2) An inmate may not raise in an Appeal issues not raised in the lower level
filings. An inmate may not combine Appeals of separate lower level responses
(different case numbers) into a single Appeal.
(3) An inmate shall complete the appropriate form with all requested identifying
information and shall state the reasons for the Appeal in the space provided on
the form. If more space is needed, the inmate may use up to one letter-size (8
1/2" x 11") continuation page. The inmate shall provide two additional copies of
any continuation page and exhibits with the regional Appeal, and three additional
copies with an Appeal to the Central Office (the inmate is also to provide copies
of exhibits used at the prior level(s) of appeal). The inmate shall date and sign
the Appeal and mail it to the appropriate Regional Director, if a Regional Appeal,
or to the National Inmate Appeals Administrator, Office of General Counsel, if a
Central Office Appeal (see 28 CFR part 503 for addresses of the Central Office
and Regional Offices).
c. Processing. The appropriate regional office to process the Appeal is the regional office for
the institution where the inmate is confined at the time of mailing the Appeal, regardless of the
institution that responded to the institution filing.

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

7

10. ASSISTANCE §542.16
a. An inmate may obtain assistance from another inmate or from institution staff
in preparing a Request or an Appeal. An inmate may also obtain assistance from
outside sources, such as family members or attorneys. However, no person may
submit a Request or Appeal on the inmate's behalf, and obtaining assistance will
not be considered a valid reason for exceeding a time limit for submission unless
the delay was caused by staff.
b. Wardens shall ensure that assistance is available for inmates who are
illiterate, disabled, or who are not functionally literate in English. Such
assistance includes provision of reasonable accommodation in order for an
inmate with a disability to prepare and process a Request or an Appeal.
For example, Wardens must ensure that staff (ordinarily unit staff) provide assistance in the
preparation or submission of an Administrative Remedy or an Appeal upon being contacted by
such inmates that they are experiencing a problem.
11. RESUBMISSION §542.17
a. Rejections. The Coordinator at any level (CCM, institution, region, Central
Office) may reject and return to the inmate without response a Request or an
Appeal that is written by an inmate in a manner that is obscene or abusive, or
does not meet any other requirement of this part.
b. Notice. When a submission is rejected, the inmate shall be provided a written
notice, signed by the Administrative Remedy Coordinator, explaining the reason
for rejection. If the defect on which the rejection is based is correctable, the
notice shall inform the inmate of a reasonable time extension within which to
correct the defect and resubmit the Request or Appeal.
(1) Sensitive Submissions. Submissions for inmate claims which are too sensitive to be made
known at the institution are not to be returned to the inmate. Only a rejection notice will be
provided to the inmate. However, other rejected submissions ordinarily will be returned to the
inmate with the rejection notice.
(2) Defects. Defects such as failure to sign a submission, failure to submit the required copies
of a Request, Appeal, or attachments, or failure to enclose the required single copy of lower level
submissions are examples of correctable defects.
Ordinarily, five calendar days from the date of the notice to the inmate is reasonable for
resubmission at the institution level; at least 10 calendar days at the CCM or regional offices; and
15 calendar days at the Central Office.
(3) Criteria for Rejection. When deciding whether to reject a submission, Coordinators,
especially at the institution level, should be flexible, keeping in mind that major purposes of this
Program are to solve problems and be responsive to issues inmates raise. Thus, for example,
consideration should be given to accepting a Request or Appeal that raises a sensitive or

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

8

problematic issue, such as medical treatment, sentence computation, or staff misconduct, even
though that submission may be somewhat untimely.
c. Appeal of Rejections. When a Request or Appeal is rejected and the inmate is
not given an opportunity to correct the defect and resubmit, the inmate may
appeal the rejection, including a rejection on the basis of an exception as
described in §542.14 (d), to the next appeal level. The Coordinator at that level
may affirm the rejection, may direct that the submission be accepted at the lower
level (either upon the inmate’s resubmission or direct return to that lower level),
or may accept the submission for filing. The inmate shall be informed of the
decision by delivery of either a receipt or rejection notice.
12. RESPONSE TIME §542.18
If accepted, a Request or Appeal is considered filed on the date it is logged into
the Administrative Remedy Index as received. Once filed, response shall be
made by the Warden or CCM within 20 calendar days; by the Regional Director
within 30 calendar days; and by the General Counsel within 40 calendar days. If
the Request is determined to be of an emergency nature which threatens the
inmate’s immediate health or welfare, the Warden shall respond not later than the
third calendar day after filing. If the time period for response to a Request or
Appeal is insufficient to make an appropriate decision, the time for response may
be extended once by 20 days at the institution level, 30 days at the regional level,
or 20 days at the Central Office level. Staff shall inform the inmate of this
extension in writing. Staff shall respond in writing to all filed Requests or
Appeals. If the inmate does not receive a response within the time allotted for
reply, including extension, the inmate may consider the absence of a response to
be a denial at that level.
The date a Request or an Appeal is received in the Administrative Remedy index is entered into
SENTRY as the “Date Rcv”, and should be the date it is first received and date-stamped in the
Administrative Remedy Clerk’s office. Notice of extension ordinarily is made via SENTRY
notice.
13. REMEDY PROCESSING
a. Receipt. Upon receiving a Request or Appeal, the Administrative Remedy Clerk shall stamp
the form with the date received, log it into the SENTRY index as received on that date, and write
the “Remedy ID” as assigned by SENTRY on the form. Once a submission is entered into the
system, any subsequent submissions or appeals of that case shall be entered into SENTRY using
the same Case Number. The “Case Number” is the purely numerical part of the “Remedy ID”
which precedes the hyphen and “Submission ID.”
All submissions received by the Clerk, whether accepted or rejected, shall be entered into
SENTRY in accordance with the SENTRY Administrative Remedy Technical Reference
Manual.
Sensitive issues, when the inmate claims that his or her safety or well-being would be placed in
danger if it became known at the institution that the inmate was pursuing the issue, should be

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

9

withheld from logging in until answered and/or should be logged into SENTRY with sufficient
vagueness as to subject code and abstract to accommodate the inmate’s concerns.
A Request should be submitted and logged in at the institution where the inmate is housed at the
time the inmate gives the Request to the counselor or other appropriate staff member. If the
event(s) occurred at a previous institution, staff at that previous institution shall provide,
promptly upon request, any investigation or other assistance needed by the institution answering
the Request. If an inmate is transferred after giving the Request to a staff member, but before
that Request is logged in or answered, the institution where the Request was first given to a staff
member remains responsible for logging and responding to that Request.
b. Investigation and Response Preparation. The Clerk or Coordinator shall assign each filed
Request or Appeal for investigation and response preparation. Matters in which specific staff
involvement is alleged may not be investigated by either staff alleged to be involved or by staff
under their supervision. Allegations of physical abuse by staff shall be referred to the Office of
Internal Affairs (OIA) in accordance with procedures established for such referrals. Where
appropriate; e.g., when OIA or another agency is assuming primary responsibility for
investigating the allegations, the response to the Request or Appeal may be an interim response
and need not be delayed pending the outcome of the other investigation.
Requests or Appeals shall be investigated thoroughly, and all relevant information developed in
the investigation shall ordinarily be supported by written documents or notes of the investigator’s
findings. Notes should be sufficiently detailed to show the name, title, and location of the
information provided, the date the information was provided, and a full description of the
information provided. Such documents and notes shall be retained with the case file copy.
When deemed necessary in the investigator’s discretion, the investigator may request a written
statement from another staff member regarding matters raised in the Request or Appeal.
Requested staff shall provide such statements promptly. For a disciplinary Appeal, a complete
copy of the appealed disciplinary actions record shall be maintained with the Appeal file copy.
c. Responses. Responses ordinarily shall be on the form designed for that purpose, and shall
state the decision reached and the reasons for the decision. The first sentence or two of a
response shall be a brief abstract of the inmate’s Request or Appeal, from which the SENTRY
abstract should be drawn. This abstract should be complete, but as brief as possible. The
remainder of the response should answer completely the Request or Appeal, be accurate and
factual, and contain no extraneous information. The response should be written to be released to
any inmate and the general public under the Freedom of Information Act (FOIA) and the Privacy
Act. Inmate names shall not be used in responses, and staff and other names may not be used
unless absolutely essential.
Program Statements, Operations Memoranda, regulations, and statutes shall be referred to in
responses whenever applicable, including section numbers on which the response relies.
d. Response Time Limits. Responses shall be made as required in Section 12 of this Program
Statement.
e. Index Completion. When a response is completed, the Clerk shall update SENTRY in
accordance with the SENTRY Administrative Remedy Manual and the instructions in

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

10

Attachment A. Particular attention should be paid to updating the status date, code, and reason,
and to making any changes to the subject code and abstract indicated by the Coordinator or by
the response drafter. The abstract shall be taken from the response’s first paragraph.
Abbreviations may be liberally used, as long as they are easily understood, to allow as complete
a description of the issue in the 50 characters allotted. For consistency, the Administrative
Remedy Coordinator shall approve the closing entry, including the subject codes, status code and
reason, and abstract, before the closing entry is made by the Clerk.
f. Response Distribution. For an institution response, one copy of the complete Request and
response shall be maintained in the Warden’s Administrative Remedy File together with all
supporting material. Three copies shall be returned to the inmate. An inmate who subsequently
appeals to the regional or Central Office shall submit one copy with each appeal.
One copy of a Regional Appeal and response shall be retained at the regional office. One copy
shall be sent to the Warden at the original filing location. The remaining two copies shall be
returned to the inmate; one to submit in case of subsequent appeal to the Central Office, and one
to retain.
One copy of a Central Office Appeal and response will be returned to the inmate. One copy will
be retained in the Central Office Administrative Remedy File, one copy will be forwarded to the
regional office where the Regional Appeal was answered, and one to the Warden’s
Administrative Remedy File at the original filing location.
g. File Maintenance. The Warden’s Administrative Remedy File and Administrative Remedy
Files at the Regional Offices and Central Office shall be maintained in a manner that assures case
files are readily accessible to respond to inquiries from Federal Bureau of Prisons staff, inmates,
and the public. Institutions shall file Regional and Central Office response copies with the
inmate’s institution submission copy. Regional offices shall file copies of Central Office
responses with the inmate’s Regional Appeal file. Each location shall maintain copies of
supporting material and investigation notes with the case file.
When a Regional or Central Office Appeal was not preceded by a lower level filing, the
institution and regional copies shall be filed at the institution and region having responsibility for
the inmate at the time of response.
To provide information and feedback, Wardens and Regional Directors are encouraged to route
response file copies from subsequent appeal levels to the Coordinator and the appropriate
department head or person who investigated and drafted the response at their respective levels.
14. ACCESS TO INDEXES AND RESPONSES §542.19
Inmates and members of the public may request access to Administrative
Remedy indexes and responses, for which inmate names and Register Numbers
have been removed, as indicated below. Each institution shall make available its
index, and the indexes of its regional office and the Central Office. Each regional
office shall make available its index, the indexes of all institutions in its region,
and the index of the Central Office. The Central Office shall make available its
index and the indexes of all institutions and regional offices. Responses may be
requested from the location where they are maintained and must be identified by

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

11

Remedy ID number as indicated on an index. Copies of indexes or responses
may be inspected during regular office hours at the locations indicated above, or
may be purchased in accordance with the regular fees established for copies
furnished under the Freedom of Information Act (FOIA).
At present, fees are detailed in 28 CFR § 16.10, which specifies a charge of $.10 per page
duplicated and no charge for the first 100 pages. Staff shall forward funds received for purchase
of index and response copies to the FOIA/Privacy Act Section, Office of General Counsel,
Central Office.
Any location may produce its index or that of another location by making the appropriate entries
on a SENTRY retrieval transaction, and specifying the “SAN” (sanitized) output format.
15. RECORDS MAINTENANCE AND DISPOSAL
a. Disposal Authority. The authority for Administrative Remedy records disposal is the “job
number” NC1-129-83-07 provided by the National Archives.
b. Administrative Remedy Indexes. SENTRY Administrative Remedy indexes shall be
maintained in computer-accessible form for 20 years, then destroyed. Pre-SENTRY indexes
shall be maintained at the site of creation for 20 years, then destroyed.
c. Administrative Remedy Case Files. Administrative Remedy Case Files shall be destroyed
three full years after the year in which the cases were completed (i.e., response completed). For
cases submitted since implementation of the SENTRY module (July 1990), at the end of each
calendar year (beginning at end of 1993), run SENTRY index retrieval transactions to identify
the lowest case number for cases answered (status = cl* and status date in the appropriate range)
during the calendar year ended three years previously. Cases below that number must be
destroyed. Thus, cases answered in 1990 would be destroyed at the end of 1993; cases answered
in 1991 would be destroyed at the end of 1994, etc.
To identify the lowest case number for cases answered during a given year, it may be necessary
to check indexes with “Date Received” in the year in question as well as those with “Date
Received” in the previous year.
Cases maintained under the pre-SENTRY numbering and filing system should be destroyed
according to the following schedule:
YEAR OF CASE #

DESTROY AT END OF

16. ADMINISTRATIVE REMEDY PROCEDURES UNDER THE PRISON RAPE
ELIMINATION ACT (PREA)
Title 42 U.S.C. §15607 (a) required the Attorney General to publish a final rule adopting national
standards for the detection, prevention, reduction, and punishment of prison rape. Title 42 USC
§ 15607(b) states that the national standards shall apply immediately to the Federal Bureau of
Prisons upon adoption of the final rule. The final rule is published in Title 28 C.F.R. Part 115.
This section only addresses administrative remedy procedures in relation to issues of sexual

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

12

abuse, and shall not constitute the sole response of the agency to allegations of sexual abuse.
Appropriate steps to address the safety and security of inmates shall be made in accordance with
the other provisions of the PREA regulations, and the Program Statement Sexually Abusive
Behavior Prevention and Intervention Program.
§115.52 Exhaustion of administrative remedies.
(a) An agency shall be exempt from this standard if it does not have
administrative procedures to address inmate grievances regarding sexual abuse.
The Federal Bureau of Prisons has an administrative remedy system, and therefore section
115.52 (a) does not apply. The following sections, 115.52 (b) through 115.52 (g), apply to
inmates seeking a formal review of issues relating to sexual abuse. For any issue not specified in
sections 115.52 (b) through 115.52 (g) below, the administrative remedy system outlined in
Sections 1 through 15 of this Program Statement applies.
(b)(1) The agency shall not impose a time limit on when an inmate may submit a
grievance regarding an allegation of sexual abuse.
“Sexual abuse” is defined for the purposes of this section in 28 C.F.R. § 115.6, as referenced in
the Bureau’s policy on Sexually Abusive Behavior Prevention and Intervention Program.
Administrative remedies regarding allegations of sexual abuse may be filed at any time. For all
other issues, the 20 calendar day period specified in Section 8 of this Program Statement shall be
followed. Accordingly, administrative remedies regarding an allegation of sexual abuse shall not
be rejected as untimely under Section 11 of this Program Statement, above.
Once filed, the inmate should follow the time requirements for appeal, as stated in Section 9 of
this Program Statement, above.
(2) The agency may apply otherwise-applicable time limits on any portion of a
grievance that does not allege an incident of sexual abuse.
If the inmate includes on a single form multiple unrelated issues, the portion of the
administrative remedy regarding allegations of sexual abuse should be accepted and processed.
The inmate shall be advised to use a separate form for each unrelated issue.
(3) The agency shall not require an inmate to use any informal grievance
process, or to otherwise attempt to resolve with staff, an alleged incident of
sexual abuse.
Inmates are not required to attempt informal resolution under Section 7 of this Program
Statement, above, regarding allegations of sexual abuse.
(4) Nothing in this section shall restrict the agency’s ability to defend against an
inmate lawsuit on the ground that the applicable statute of limitations has
expired.

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

13

(c) The agency shall ensure that
(1) an inmate who alleges sexual abuse may submit a grievance without
submitting it to a staff member who is the subject of the complaint, and
(2) such grievance is not referred to a staff member who is the subject of the
complaint.
Matters in which specific staff involvement is alleged may not be investigated by either staff
alleged to be involved or by staff under their supervision. Allegations of physical abuse by staff
shall be referred to the Office of Internal Affairs (OIA) in accordance with procedures
established for such referrals. Where appropriate, e.g., when OIA or another agency is assuming
primary responsibility for investigating the allegations, the response to the Request or Appeal
may be an interim response and need not be delayed pending the outcome of the other
investigation.
(d)(1) The agency shall issue a final agency decision on the merits of any portion
of a grievance alleging sexual abuse within 90 days of the initial filing of the
grievance.
(2) Computation of the 90-day time period shall not include time consumed by
inmates during the course of an administrative appeal.
(3) The agency may claim an extension of time to respond, of up to 70 days, if the
normal time period for response is insufficient to make an appropriate decision.
The agency shall notify the inmate in writing of any such extension and provide a
date by which a decision will be made.
(4) At any level of the administrative process, including the final level, if the
inmate does not receive a response within the time allotted for reply, including
any properly-noticed extension, the inmate may consider the absence of a
response to be a denial at that level.
Time frames in this section are consistent with Section 12 of this Program Statement, above.
(e)(1) Third parties, including fellow inmates, staff members, family members,
attorneys, and outside advocates, shall be permitted to assist inmates in filing
requests for administrative remedies relating to allegations of sexual abuse, and
shall also be permitted to file such requests on behalf of inmates.
(2) If a third party files such a request on behalf of an inmate, the facility may
require as a condition of processing the request that the alleged victim agree to
have the request filed on his or her behalf, and may also require the alleged
victim to personally pursue any subsequent steps in the administrative remedy
process.
(3) If the inmate declines to have the request processed on his or her behalf, the
agency shall document the inmate’s decision.

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

14

This section is applicable only to allegations of sexual abuse; inmates must personally file
administrative remedies relating to other issues.
The inmate’s approval of the remedy filed on his or her behalf shall be documented, and include
the inmate’s signature. An inmate’s decision to decline to have the remedy processed on his or
her behalf should also be documented, and include the inmate’s signature. The documentation
should be retained in the agency Administrative Remedy File at the appropriate level and on
Sentry in accordance with Section 13 of this Program Statement.
Responses to third party remedies should be provided to the inmate who is the subject of the
remedy.
An inmate is required to personally file any subsequent appeal. However, the inmate may
receive assistance in preparing the appeal in accordance with Section 10 of this Program
Statement, above.
(f)(1) The agency shall establish procedures for the filing of an emergency
grievance where an inmate is subject to a substantial risk of imminent sexual
abuse.
This section applies when an administrative remedy alleges a substantial risk of imminent sexual
abuse. If a remedy meets both of these criteria, the remedy will receive expedited processing, as
described below.
Section 12 of this Program Statement provides for an “emergency” administrative remedy as
required by section 115.52(f). An expedited BP-9 (BP-229) response shall be provided if a
remedy is determined to be of an emergency nature which threatens the inmate's immediate
health or welfare. See 28 C.F.R. § 542.18.
The inmate shall clearly mark “Emergency” on the BP-9 (BP-229), and explain, in writing, the
reason for filing as an emergency administrative remedy under this section.
If an inmate files an emergency administrative remedy with the Warden, the local Administrative
Remedy Coordinator shall make a determination as to whether the remedy alleges a substantial
risk of imminent sexual abuse. If the local Administrative Remedy Coordinator agrees that the
administrative remedy meets the criteria for an emergency administrative remedy, the request
shall be accepted, and receive expedited processing as stated below.
If the remedy is rejected for failing to meet the criteria of an emergency grievance under this
section, a rejection notice will be provided to the inmate, and the remedy will be processed in
accordance with the usual time frames indicated above.
(2) After receiving an emergency grievance alleging an inmate is subject to a
substantial risk of imminent sexual abuse, the agency shall immediately forward
the grievance (or any portion thereof that alleges the substantial risk of imminent
sexual abuse) to a level of review at which immediate corrective action may be
taken, shall provide an initial response within 48 hours, and shall issue a final
agency decision within five calendar days. The initial response and final agency
decision shall document the agency’s determination whether the inmate is in

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

15

substantial risk of imminent sexual abuse and the action taken in response to the
emergency grievance.
If an inmate files the emergency grievance with the institution under Section 12 of this Program
Statement, above, alleging a substantial risk of imminent sexual abuse, an expedited BP-9 (BP229) response shall be provided within 48 hours. Best efforts to provide BP-10 (BP-230) and
BP-11 (BP-231) responses within five calendar days should also be made in accordance with the
provisions on exhaustion referenced above. If the inmate does not receive a response within the
time allotted for reply, the inmate may consider the absence of a response to be a denial at that
level.
Inmates may also file “sensitive” administrative remedies under Section 8 of this Program
Statement, above, regarding allegations of sexual abuse. If an inmate reasonably believes the
issue is sensitive and the inmate’s safety or well-being would be placed in danger if the remedy
became known at the institution, the inmate may submit the remedy directly to the appropriate
Regional Director. See 28 C.F.R. § 542.14 (d) (1). “Sensitive” grievances should be processed
in accordance with Section 8 and Section 11 of this Program Statement, and the expedited
response times specified in this section do not apply.
(g) The agency may discipline an inmate for filing a grievance related to alleged
sexual abuse only where the agency demonstrates that the inmate filed the
grievance in bad faith.
The maintenance of an effective sexual abuse prevention policy, and general secure and orderly
running of an institution, requires that inmates be held responsible for manipulative behavior and
false allegations. Allegations of false reports will be considered by staff in accordance with the
procedures and standards of the Inmate Discipline Program policy.
17. INSTITUTION SUPPLEMENT
Each Warden shall forward a copy of any Institution Supplement developed to implement this
Program Statement to the Regional Administrative Remedy Coordinator and to the National
Inmate Appeals Administrator in the Central Office.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P1330.18

01/06/2014

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

16

